Citation Nr: 1508594	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  09-11 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a loss of vision and glaucoma, of the right eye, as secondary to service-connected head injury with dizziness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1970 to July 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied the benefit sought on appeal.  The RO at New Orleans, Louisiana, exercises current jurisdiction of the claims file.

The Veteran testified at a Travel Board hearing before a now-retired Veterans Law Judge.  In July 2013, after he was informed of that fact, the Veteran indicated he did not want another hearing.  The Veteran also testified at an RO hearing in November 2008 before a hearing officer.  Transcripts of both hearings are in the claims file.

The case was remanded in May 2011 and October 2013 for additional development.  In June 2014, the Board denied the Veteran's appeal for service connection for loss of vision and glaucoma, of the right eye, as secondary to head injury with dizziness.  Subsequently, the United States Court of Appeals for Veterans Claims (Court) vacated and remanded the Board's June 2014 denial.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a review, the Board observes that further development is required prior to adjudicating the Veteran's claim.  Specifically, a remand is required to provide the Veteran with a VA addendum medical opinion.  

The Veteran was afforded a VA examination in July 2011.  Following a review of the claims file and a physical examination of the Veteran, the VA examiner provided a negative nexus opinion and opined that while glaucoma could be induced by direct blunt trauma, there was no evidence in the record of any direct trauma to the Veteran's eyes.  The VA examiner also stated that the Veteran had familial open angle glaucoma, but also reported that the Veteran had no known family history of glaucoma.  The VA examiner noted that the Veteran was taking various glaucoma medications, including Travatan, but then concluded that the Veteran's glaucoma did not require continuous medication.  In October 2013, the Board remanded the Veteran's appeal for an addendum opinion to address lay statements of record that the Veteran was involved in an in-service car accident and struck his right eye against the steering wheel.  The November 2013 addendum opinion reiterated the findings of the July 2011 VA examination, but did not address the lay statements of record regarding an in-service car accident.  Additionally, neither opinion addressed whether the Veteran's service connected disabilities aggravated the Veteran's loss of vision and glaucoma beyond their natural progression.  Thus, the Board finds that the rationales provided for these medical opinions are inadequate and inconsistent.  The claim must be remanded for another VA medical opinion to be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the October 2013 VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA examination to determine the etiology of his currently diagnosed vision loss of the right eye and glaucoma.  The claims folder should be made available to and be reviewed by the examiner.  All indicated tests and studies should be accomplished, and clinical findings should be reported in detail.  Based on a review of the records contained in the claim folder and the examination results, the examiner is asked to address the following questions: 

a.  Is it as likely as not that the Veteran's currently diagnosed vision loss of the right eye and glaucoma had their onset during his active military service? 

c.  Is it as likely as not that the Veteran's currently diagnosed vision loss of the right eye and glaucoma are proximately caused by or the result of the secondary to service-connected head injury with dizziness? 

d.  Is it at least as likely as not that the Veteran's currently diagnosed vision loss of the right eye and glaucoma were permanently aggravated (underwent an increase in severity) due to his service-connected head injury with dizziness?  

e.  The VA examiner is also asked to clarify whether the Veteran has familial open angle glaucoma and whether the Veteran's glaucoma requires medication.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's competent lay statements regarding trauma sustained to his head and right eye during an in-service car accident.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.   

2.  The AOJ should then readjudicate the claim.  If the determination remains adverse to the Veteran, he and his representative should be provided a Supplemental Statement of the Case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




